       Case 1-18-44202-ess            Doc 58       Filed 02/02/21   Entered 02/02/21 10:20:50




ORTIZ & ORTIZ, L.L.P.                                                      Hearing Date: March 8, 2021
35-10 Broadway, Suite 202                                                            Time: 10:00 a.m.
Astoria, New York 11106 Tel. (718) 522-1117
Fax (718) 596-1302
email@ortizandortiz.com
Norma E. Ortiz, Esq.
Attorneys for the Debtor


UNITED STATES BANKRUPTCY COURT
EASTERNDISTRICT OF NEW YORK
-------------------------------------------------------x
In re
                                                                        Case No. 1-18-44202-ess
VANESSA V DEBELLOTTE a/k/a
VANESSA HARRIS,
                                                                        Chapter 13


                                               Debtor.
-------------------------------------------------------x
  NOTICE OF HEARING ON THE FIRST AND FINAL APPLICATION OF ORTIZ &
 ORTIZ, L.L.P., FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT
          OF EXPENSES AS LEGAL COUNSEL TO THE CHAPTER 13 DEBTOR

        PLEASE TAKE NOTICE, that upon the annexed application (the “Application”) of

Ortiz & Ortiz, L.L.P. (the “O & O”), the undersigned will move this Court before the Honorable

Elizabeth S. Strong, United States Bankruptcy Judge, at the United States Bankruptcy Court, 271-

C Cadman Plaza East Suite 1595 Brooklyn, NY 11201-1800, on the 8th day of March 2021, at

10:00 am, for the entry of an order allowing compensation and reimbursement of expenses

incurred in this Chapter 13 case, together with such other and further relief as is just, proper and

equitable under the circumstances. THE HEARING WILL BE CONDUCTED

ELECTRONICALLY. The instructions for appearing at the hearing telephonically can be

located at https://www.nyeb.uscourts.gov/content/judge-elizabeth-s-stong.

        PLEASE TAKE FURTHER NOTICE, that objections, if any, to the relief requested in
      Case 1-18-44202-ess         Doc 58     Filed 02/02/21     Entered 02/02/21 10:20:50




the Application must be made in writing and must be filed with the Clerk of the Bankruptcy

Court electronically at www.nyeb.uscourts.gov. If you do not have the ability to file an objection

electronically, the objection may be filed with the Clerk of the Court by presenting the Clerk with

a copy of the objection saved in .pdf format. A copy of the objection must be provided to (a) the

Chambers of the Honorable Elizabeth S. Stong and (b) Ortiz & Ortiz, LLP, at the address listed

below, so as to be received no later than seven (7) days prior to the hearing. The objection must

comply with the Bankruptcy Rules and the Local Bankruptcy Rules of the court and must state

with particularity the legal and factual bases for such objection.

Dated: Jan. 5, 2021
New York, NY
                                                               /s/Norma E. Ortiz
                                                              Norma E. Ortiz, Esq.
                                                              Ortiz & Ortiz, L.L.P.
                                                              35-10 Broadway, Suite 202
                                                              Astoria, New York 11106
                                                              Tel. (718) 522-1117
                                                              Fax (718) 596-1302
                                                              Attorneys for the Debtor
